Citation Nr: 1504899	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-45 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Whether new and material evidence exists to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2009 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO).  

Through his representative, the Veteran has withdrawn issues of entitlement to  service connection for chest and heart conditions and for bilateral hearing loss and sleep apnea.  

The Board has recharacterized the issue of service connection for a mental disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, two appellate issues remain and are noted on the title page.

The Veteran testified before the undersigned Veterans Law Judge in October 2014.

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the Veteran's favor, a depressive disorder is caused by his service-connected disorders.

2. The Veteran's original claim of service connection for hypertension was denied by an unappealed rating decision in June 1994, of which the Veteran was advised in July 1994.  

3. The evidence received since the June 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for hypertension and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The criteria for service connection for depression on a secondary basis have been approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2. The unappealed June 1994 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.158, 3.160(d), 3.385, 20.201, 20.302, 20.1103 (2014).  

3. New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Board is granting the claim of service connection for depression.  It is also reopening and remanding the claim of service connection for hypertension on the basis of new and material evidence.  Additional VCAA discussion is therefore not required.

Depression

The Veteran filed a claim for direct service connection for depression.  The Board has expanded this claim to consider all theories of entitlement raised by the record.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with a depressive disorder.  The evidence regarding medical nexus consists of a May 2014 VA compensation examination report and an October 2014 private examination report.  The VA examiner found the Veteran's depression was "less likely as not (less than 50/50) caused by or a result of his" service-connected back and legs disorders.  In contrast, the private examiner found "there is a definite connection between his back injury as the original cause of his depression and therefore is at least as likely as not that this is where his Depressive Disorder began."  

Both opinions are factually informed, medically competent and fully explained.  
Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise on the nexus issue has been reached, the benefit of the doubt rule will therefore be applied and service connection for depression will be granted.  

Reopening of the Hypertension Claim on the Basis of New and Material Evidence

This claim was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. § 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in June 1994, and VA must determine whether new and material evidence has been submitted since that time to reopen the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

Evidence submitted since the June 1994 rating decision includes VA treatment records, private treatment records, and testimony from the Veteran.  This evidence is both new and material, and it is sufficient to reopen the previously denied claim.  Specifically, the Veteran has been diagnosed by both private and VA physicians with hypertension.  His 1994 claim was denied, in part, because he did not have a hypertension diagnosis.  

Accordingly, new and material evidence has been submitted to reopen the previously denied and unappealed claim. 38 U.S.C.A. § 5108.  


ORDER

Entitlement to service connection for depression is granted.   

The petition to reopen the claim of entitlement to service connection for hypertension is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claim of entitlement to service connection for hypertension because the Veteran has submitted new and material evidence.  The Board is remanding this claim for a VA examination. 

Specifically, the Board has granted service connection for depression.  The Veteran contends his depression aggravates his hypertension.  Therefore, the Board is remanding to determine the nature and etiology of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for a VA hypertension examination.  The following considerations govern:

 a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The Veteran has hypertension.
 
(ii) The Veteran is service connected for depression.

e. The examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's hypertension CAUSED BY OR PERMANENTLY WORSENED by his depression?

3. Review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If the report does not include an adequate response to the opinion requested, it must be returned to the providing examiner for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


